269 S.W.3d 459 (2008)
James FAULKNER, Employee/Appellant,
v.
LEAR CORPORATION, Employer/Respondent, and
Second Injury Fund, Respondent.
No. ED 91008.
Missouri Court of Appeals, Eastern District, Division Three.
September 23, 2008.
Application for Transfer to Supreme Court Denied November 3, 2008.
Application for Transfer Denied December 16, 2008.
Harry James Nichols, Saint Louis, MO, for employee/appellant.
Stephen A. McManus, Saint Louis, MO, for employer/respondent.
Da-Neil Cunningham, Saint Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J, and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
James Faulkner (Employee) appeals from the Labor and Industrial Relations Commission's (Commission) decision *460 adopting the Administrative Law Judge's (ALJ) decision denying him workers' compensation benefits and concluding that Employee's injuries did not injury arising out of and in the course of his employment.
We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission's decision is supported by sufficient competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).